Citation Nr: 0815958	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-36 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to service-connected 
internal derangement of the left knee with arthritis and 
limitation of motion.

2.  Entitlement to service connection for a bilateral ankle 
disability, to include as secondary to service-connected 
internal derangement of the left knee with arthritis and 
limitation of motion.

3.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
internal derangement of the left knee with arthritis and 
limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated during this appeal that he was 
receiving treatment for his claimed disabilities at the Gene 
Taylor Community Based Outpatient Clinic (CBOC) in Mount 
Vernon, Missouri.  Records were therefore obtained from this 
facility.  Upon its review of these treatment records, the 
Board noted that upon his initial visit to the Mount Vernon 
CBOC the veteran reported that he had been receiving care at 
the CBOC in Ft. Leonard Wood, Missouri.  See Primary Care 
Nurses Note dated November 23, 2004.  Additionally, treatment 
records reflect that the veteran was seen by a private 
orthopedist for treatment of his chronic low back pain and 
bilateral ankle pain.  See Primary Care Physician Note dated 
November 21, 2005.

The Board observes that a remand is necessary to obtain the 
outstanding Ft. Leonard Wood CBOC treatment records because 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Since the Board is already remanding this appeal, it 
also concludes that the veteran should be contacted and asked 
to provide the necessary information, including a proper 
release form, to obtain treatment records from the "local 
orthopedist" he visited for treatment related to his claimed 
back and ankle disabilities.  See 38 C.F.R. § 3.159(c)(1) 
(2007).

As a final note, the Board observes that Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is applicable to the 
veteran's claims on appeal.  Dingess held that VA must 
provide notice of all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Obtain any VA treatment records from 
the Ft. Leonard Wood CBOC in Ft. Leonard 
Wood, Missouri for the period prior to 
November 23, 2004.  A response, negative 
or positive, should be associated with the 
claims file.  Requests must continue until 
the agency of original jurisdiction 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.

3.  Contact the veteran and ask him to 
provide the names and addresses of all 
medical care providers who treated him for 
his claimed low back, bilateral ankle, and 
right knee disabilities, as well as dates 
of treatment.  Such request should 
specifically ask for information regarding 
the private "local orthopedist" he visited 
sometime around November/December 2005.  
After securing the necessary release from 
the veteran, obtain these records.

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

